COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  ROBERT G. HOULE,                                               No. 08-16-00234-CV
                                                  §
                 Appellant,                                           Appeal from
                                                  §
  v.                                                          County Court at Law No. 5
                                                  §
  CAPITAL ONE BANK (USA), N.A.,                                of El Paso County, Texas
                                                  §
                 Appellee.                                      (TC # 2015-CCV01442)
                                                  §


                                        JUDGMENT

       We withdraw our Judgment of September 28, 2018, and substitute this Judgment its place.

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF DECEMBER, 2018.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.